Citation Nr: 1310981	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  09-43 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than June 28, 2007, for the grant of service connection for right knee patellofemoral syndrome, to include whether there was clear and unmistakable error (CUE) in a July 1980 rating decision which denied service connection.

2.  Entitlement to an effective date earlier than June 28, 2007, for the grant of service connection for left knee patellofemoral syndrome, to include whether there was CUE in a July 1980 rating decision which denied service connection.

3.  Entitlement to an effective date earlier than June 28, 2007, for the grant of service connection for lumbar strain, to include whether there was CUE in a July 1980 rating decision which denied service connection.

4.  Entitlement to an effective date earlier than June 28, 2007, for the grant of service connection for right great toe scar. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2007.  In June 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issues of increased ratings for left and right foot disabilities, lumbar strain, left and right knee disabilities, to include a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), and service connection for a bilateral leg condition, bilateral hip condition, acquired psychiatric disability to include posttraumatic stress disorder (PTSD), residuals of a traumatic brain injury, tinnitus, and bilateral hearing loss were raised in a statement received from the Veteran's representative dated in September 2012.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action/clarification.  

In this claim, the representative also requested cancellation of all pending claims.  The claim was accompanied by a statement from the Veteran, dated in September 2012, in which he said he wanted to cancel all pending claims, but also said that he wanted to expedite his appeal.  He asked for VA to cancel his claim and forward the appeal to the Board immediately.  Therefore, it does not appear that the Veteran intended to withdraw his appeal as to all issues.  As addressed below, separately, he withdrew his appeal as to one issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an earlier effective date for service connection for bilateral knee and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

In testimony at his Travel Board hearing in June 2012, the Veteran withdrew the issue of entitlement to an earlier effective date for the grant of service connection for a scar of the right great toe.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an earlier effective date for the grant of service connection for a scar of the right great toe by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative, and except where withdrawn on record at a hearing, must be in writing.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a signed, written statement at his Travel Board hearing, stating that he was withdrawing the issue of an earlier effective date for the right foot injury from appellate consideration.  At the June 2012 Travel Board hearing, he acknowledged that he was withdrawing the appeal as to the issue of entitlement to an earlier effective date for service connection for a scar of the right great toe.  Hence, there remain no allegations of errors of fact or law for appellate consideration, as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed, as to the issue of entitlement to an earlier effective date for the grant of service connection for a scar of the right great toe.


ORDER

The appeal of the issue of entitlement to an earlier effective date for the grant of service connection for a scar of the right great toe is dismissed.


REMAND

In a rating decision dated in July 1980, service connection for residuals of injuries to the knees was denied because residuals were not found on the last examination.  In addition, service connection for chronic lumbosacral strain with asymmetric sacralization of left L5 was denied on the basis that a chronic back condition was not established during service.  The appellant initiated an appeal by the submission of a notice of disagreement in September 1980, but he did not perfect this appeal by the submission of a substantive appeal within a year of the rating decision, in response to a November 1980 Statement of the Case.  Accordingly, the July 1980 rating decision became final.  38 C.F.R. §§ 19.112, 19.118 (1980).

On June 28, 2007, an application to reopen the previously denied claims was received, and in a rating decision dated in October 2007, service connection for bilateral knee patellofemoral syndrome and lumbar strain was granted, with a 10 percent rating assigned for each of the three disabilities, effective June 28, 2007.  

The Veteran disagreed with the effective date of the grant of service connection.  
In general, the effective date of an award of VA compensation, including DIC, is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (d); 38 C.F.R. § 3.400(c).  Where there has been a final disallowance, the effective date of an award of disability compensation based on new and material evidence shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2012).  Where there is CUE in a prior decision, however, the effective date is the date from which benefits would have been payable if the corrected decision had been made at the time.  38 C.F.R. § 3.400(k).

Here, the Veteran claims CUE in the July 1980 rating decision.  The Veteran contends that he fell into a trench during service, injuring his knees and low back; that he had problems with his knees and low back after the injury; and that after his discharge, he went to a VA hospital because of the back and foot pain, not to file a claim, but for treatment, and at that time, he was told to file a claim for service connection.  The Board also observes that the claim was filed and the VA examination conducted within a month of the Veteran's discharge from service.  

The RO has never addressed the question of CUE, however.  Where, as in this case, the claimed CUE is in a decision of the RO, the CUE claim must be considered by the RO in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395 (2004).  Therefore, the RO must consider the CUE claims before the claims are reviewed by the Board.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After affording the Veteran the opportunity to further explain/set forth his assertions of CUE, adjudicate the issue of whether there was CUE in the RO rating decision dated in July 1980 that denied service connection for residuals of injuries to the right and left knees and chronic lumbosacral strain with asymmetric sacralization of left L5.  

2.  If the determination is not a full grant of benefits sought, furnish the Veteran and his representative with a supplemental statement of the case, which includes, in connection with each of the earlier effective date issues, a discussion of whether there was CUE in the July 1980 rating decision.  The Veteran and his representative should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
BARBARA C. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


